Case 7:20-cv-07755-VB Document 48 Filed 08/25/21 Page 1 of 2

ONT ee anaememetarwere mies.

 

     

: LORY
UNITED STATES DISTRICT COURT ; : ENT
SOUTHERN DISTRICT OF NEW YORK : —FRONICALLY |
weennn-- a --X Po
LILY MORRIS, ATE FILED: (171
Plaintiff, : Vs caer nee omen go Lf
Vv. ORDER
TREGO/DUGAN AVIATION OF GRAND : 20 CV 7755 (VB)
ISLAND INC.; and ALLEGIANT AIR LLC,
Defendants.
—— eee terres =---X

 

As discussed: at a case management conference held on the record today and attended by
counsel for all parties, it is HEREBY ORDERED:
1. Plaintiff shall file any supplemental expert disclosure by September 24, 2021.

Plaintiffs expert disclosure will supersede and replace any prior disclosure.

2. Defendants shall file any rebuttal expert report by October 25, 2021.
3. The deadline to complete expert depositions is extended to December 31, 2021.

4, By January 12, 2022, in accordance with Paragraph 2.B.ii of the Court’s
Individual Practices, defendants shall file a letter setting forth the basis for any anticipated
motion for summary judgment.

5. By January 19, 2022, in accordance with Paragraph 2.B.ii of the Court’s
Individual Practices, plaintiff shall respond to defendants’ pre-motion conference letter.

6, The next conference in this case shall take place on January 26, 2022, at 2:30
p.m., which the Court anticipates will be a pre-motion conference in anticipation of a summary
judgment motion. The Court expects to conduct this conference in person. Florida counsel
appearing remotely shall use the following information to connect by telephone:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662

Access Code: 1703567
Case 7:20-cv-07755-VB Document 48 Filed 08/25/21 Page 2 of 2

7. No deadlines set forth herein will be extended absent good cause.

Dated: August 25, 2021 SO ORDERED:

White Plains, NY

Vincent L. Briccetti
United States District Judge

 
